03-17-00082-CR
December 18, 2017




      December 18, 2017

      Court of Appeals
      Third District of Texas
      P.O. Box 12547
      Austin, TX 78711-2547


      RE:      Court of Appeals Number: 03-17-00082-CR
               Trial Court Case Number: CR2016-500
      Style:    Dylan Scott Garrett, Appellant
                              v.
                The State of Texas, Appellee

      Dear Clerk:

      I am the official responsible for preparing the Supplemental Clerk’s Record on the above referenced
      appeal. The Supplemental Clerk’s Record was due September 21, 2017. The Supplemental Record
      was to contain the trial court's findings and orders. My apologies, but at this time I do not have any
      updates pertaining to this appeal. In the case history I do show that a hearing was set for September
      14, 2017 for Motions on Appeal, but no docket entries were made on the Judges docket sheet. I
      have asked for updates from the court with no response. Please accept this letter as documentation
      for the Supplemental Clerk Record.

      Should you need anything further please let me know.



      Respectfully,




      Heather N. Kellar
      Comal County District Clerk
      kellah@co.comal.tx.us




    150 N. Seguin Ave., Suite 304 • O: 830-221-1250 • F: 830-608-2006 • ComalCountyTX.com/dc.htm